The sole ground upon which the assessment complained of is sought to be set aside being that the act authorizing it is unconstitutional, this action cannot be maintained. If the act is unconstitutional no assessment imposed *Page 254 
under it can be a cloud upon the plaintiffs' title. It is void upon its face. If the act is constitutional the assessment is valid. In either case, therefore, the complaint was properly dismissed. (Stewart v. Palmer, 74 N.Y., 183.)
The judgment should be affirmed, with costs.